6 N.Y.3d 800 (2006)
845 N.E.2d 1268
812 N.Y.S.2d 438
IRVING MALAWER, Respondent,
v.
NEW YORK CITY TRANSIT AUTHORITY et al., Appellants.
Court of Appeals of the State of New York.
Decided February 21, 2006.
*801 Steve S. Efron, New York City (Renee L. Cyr of counsel), for appellants.
John J. Appell, New York City, for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative. Defendants owed a duty to plaintiff to stop at a place from which plaintiff could safely disembark and leave the area (see Miller v Fernan, 73 NY2d 844, 846 [1988]). A triable issue of fact exists whether defendants breached that duty.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.